Citation Nr: 1124291	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  10-28 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial compensable disability rating for a service-connected headache disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from February 1978 to November 1979.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Original jurisdiction in this case currently resides with the RO in Detroit, Michigan. 

In the above-referenced September 2008 rating decision, the RO awarded the Veteran service connection for posttraumatic headaches; a noncompensable (zero percent) disability rating was assigned, effective December 17, 2007.  The Veteran disagreed with this initial rating, and perfected an appeal as to that issue.

In July 2010, the Veteran requested a personal hearing as to his headache claim before a Veterans Law Judge (VLJ) from the Board.  The Veteran was originally scheduled to appear for this hearing at the Detroit RO in October 2010.  Once notified of the scheduled hearing date, the Veteran contacted the RO and requested that the hearing be rescheduled so he could obtain further medical evidence.  Per the Veteran's request, the RO then scheduled the Veteran for a video conference hearing, to take place in January 2011.  He failed to report for this hearing.  The Veteran has provided no explanation for his failure to report and has not since requested that the hearing be rescheduled.  Shortly after this missed hearing, the Veteran's representative contacted the Board indicating that the Veteran had no additional evidence or argument to add to the appeal at this time.  See the Veteran's January 10, 2011 Hearing Memorandum.  The Veteran's hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2010).

The Board adds that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  As discussed in further detail below, the Veteran's aunt has reasonably raised the issue of TDIU in a recent lay statement.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending initial rating claim, and is listing the raised TDIU claim as an issue on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the Veteran's headache and TDIU claims must be remanded for further evidentiary development.

Headache disorder

The Veteran claims entitlement to a compensable initial disability rating for his service-connected headache disorder.  In considering whether a compensable disability rating is warranted for this disorder, the Board must ensure that the evidence of record is adequate to rate the disability.  This is of particular significance, where, as here, the Veteran has alleged that his headache disorder has at times during the appeal period been "prostrating" in nature.  See the April and May 2009 diary entries submitted by the Veteran.  Unfortunately, there is an absence of both objective and subjective evidence of record in which to properly determine what specifically about the Veteran's headaches render them prostrating in nature.  Indeed, the Veteran's only VA headache examination took place approximately three years ago in June 2008.  This examination's focus was predominantly on answering the threshold question of whether a relationship existed between the Veteran's in-service head injury and his current disorder.  Although the June 2008 VA examiner did note that the Veteran experienced [at the time] frequent throbbing and pulsating headaches four to five times a week, the examiner made no indication as to whether any such could be characterized as prostrating.  

Similarly, although the Veteran used the term "prostrating" in 2009 to describe his frequent headaches, he did not provide adequate description of his own headache symptomatology to either demonstrate such severity, or to rule it out.  Rather, he only discussed the medication he took to treat his symptoms on each given day.    See the Veteran's April and May 2009 diary entries respectively. 

Without adequate clinical and/or lay descriptions of the severity of the headache disability, the Board is unable to assess the propriety of the Veteran's initial disability rating, or the applicability of staged ratings during the course of the appeal period.  

Significantly, the medical evidence of record dated subsequent to the Veteran's 2009 diary entries appears to show that the Veteran's headache disability has improved somewhat.  See, e.g., the Veteran's October 5, 2009 VA Neurology Note [indicating that after taking the medication Topiramate, his headaches were "almost gone"].  Although such medical evidence might be sufficient to rate the current severity of the Veteran's headache disability, the Board will not "split" a claim on appeal so that it may adjudicate parts in which the record is ready to rate or remand portions that require additional development.  Rather, the evidence must be complete for the entire rating period on appeal, to include the time periods prior to his use of specific medications that may have improved his condition.  See generally Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  In this connection, the Court of Appeals for Veterans Claims (the Court) has held that VA's duty to assist may include obtaining a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) [holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period].  In light of the record on appeal, the Board finds that such a medical opinion must be obtained.  As such, while the Board is sympathetic to the Veteran's need for resolution of this matter on appeal, the development requested below should serve to assist the Veteran, may provide evidence supportive of his claim, and will ensure that the record on appeal is complete.
TDIU

As alluded to above, the Veteran's aunt has recently asserted that the Veteran "tries to go to work but often has to come home [due] to his headaches and other problems."  See the Veteran's aunt's handwritten letter to the RO.

The Board finds that, based on this statement, the issue of TDIU has been reasonably raised by the record.  As noted in the Introduction above, the Court has held that TDIU is encompassed in a claim for increased rating or the appeal of an initial rating when such is reasonably raised in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the issue of entitlement to TDIU should be adjudicated by the RO in light of the Court's decision in Rice.

Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

1.  VBA should contact the Veteran and request that he identify any medical treatment he has received for his headache disability from 2008 to the present day.  VBA should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder.

2.  After any identified records are associated with the claims file, the Veteran should be afforded a VA examination to determine the nature and severity of his service-connected headache disorder as it has progressed since the effective date of service connection in December 2007.  The Veteran's entire claims folder and a copy of the REMAND should be sent to, and reviewed by the examiner.  After review of the Veteran's claims folder, and upon interview and examination of the Veteran, the VA examiner should create a report detailing the current severity of the Veteran's headache disability, and opining [to the extent possible] as to the severity of the headache disability in the years immediately prior to the Veteran's taking of Topiramate in 2009.  The examiner's analysis should include findings as to the frequency and severity of the Veteran's headaches, if any, for each time period, including a finding of whether any headaches can be characterized as prostrating, as the Veteran so suggests in his April and May 2009 diary entries.  

If the Veteran currently experiences, or has at any point experienced prostrating headaches since December 2007, the examiner should also note whether such headaches are productive of severe economic inadaptability.  In discussing the economic inadaptability, the examiner should limit the discussion to the service-connected headache disorder, rather than considering other service or nonservice-connected disabilities.  A report should be prepared and incorporated into the Veteran's claims folder.  

3.  After undertaking all required procedural development under the VCAA, and any other evidentiary development it deems necessary, the VBA should review the Veteran's entire record, and adjudicate the Veteran's increased rating and TDIU claims.  If the either claim is denied, in whole or in part, the VBA should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


